Case 8:18-cv-02869-VMC-CPT Document 165-4 Filed 01/13/20 Page 1 of 3 PageID 3558



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


  THE HURRY FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

           Plaintiffs,

  v.                                                            Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

           Defendant.
                                                         /

  CHRISTOPHER L. FRANKEL,

           Counter-claimant,
  v.

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

           Counter-defendants.
                                                         /

                                   Frankel’s List of Potential Witnesses

           The defendant, Christopher L. Frankel, may call the following persons as witnesses to

  testify at trial:

           1.         Christopher L. Frankel, 4301 W Watrous Avenue, Tampa FL 33629

           2.         Stephen J. Czarnick, Esquire, 245 Park Avenue, 39th Floor, New York, NY 10167

           3.         David Jarvis, Esquire, 29264 Weston, Novi, MI 48377

           4.         Steve Gribben, Esquire, 18201 Von Karman Ave., Irvine CA 92612
Case 8:18-cv-02869-VMC-CPT Document 165-4 Filed 01/13/20 Page 2 of 3 PageID 3559



        5.    Randall Jones, 128 Chautauqua Road, Fryeburg, ME 04037

        6.    Peter G. Ziv, President, Ziv Investment Company, Chicago Board of Trade
              Building, 141 West Jackson Blvd., Suite 2095, Chicago, IL 60604

        7.    Howard Rothman, 120 Long Ridge Rd, 3 North, Stamford, CT 06902

        8.    Joseph John Hurry, c/o plaintiffs’ counsel

        9.    Darrel Michael Cruz, Esquire, c/o plaintiffs’ counsel

        10.   Henry Diekmann 4506 E. Osborn Road, Phoenix, AZ 85018

        11.   David Brant, 39 Exchange Place, Salt Lake City, UT 84111

        12.   Richard M. Nummi, Esquire, Nummi & Associates, PA, 10301 Abbotsford Drive,
              Tampa, FL 33626

        13.   John Schiable, 3874 Tampa Road, Oldsmar, FL 34677

        14.   Robert S. Jersey, Gar Wood Securities, LLC, 4355 Weaver Parkway, Suite 320,
              Warrenville, IL 60555

        15.   Curt Cramer, PowerUp Lending, 11 Great Neck Road, Suite 216, Great Neck, NY
              11021

        16.   Scott Koonce, Koonce Securities, LLC, 6550 Rock Spring Drive, Suite 100,
              Bethesda, MD 20817

        17.   John Fife, Chicago Venture Partners, 303 E Wacker Dr., Suite 1040, Chicago, IL
              60601

        18.   Bryan Collins, Rockwell Capital Partners, 767 3rd Avenue, New York, NY

        19.   Al Sollome, Auctus Fund, 545 Boylston Street, Boston, MA 02116

        20.   Robert Matijevich, Lakeside Bank, 141 Jackson Blvd, Chicago, IL 60604

        21.   John Tobacco, 120 Bayview Terrace, Staten Island, NY 10312

        22.   Robert Malin, 1357 Ave Ashford, Suite #449, San Juan, Puerto Rico 00907

        23.   Heather Freiburger, SEC, 1961 Stout Street, Denver, CO 80294

        24.   Stacie Jungling, FINRA, 4600 S. Syracuse Street, Suite 1400, Denver, CO 80237



                                          Page 2 of 3
Case 8:18-cv-02869-VMC-CPT Document 165-4 Filed 01/13/20 Page 3 of 3 PageID 3560



         25.    All witnesses listed by plaintiffs.



  Dated: January 13, 2020                 By: /s/ David C. Banker
                                              David C. Banker (Fla. Bar No. 352977)
                                              Harold D. Holder (Fla. Bar No. 118733)
                                              BUSH ROSS, PA
                                              1801 N. Highland Avenue
                                              Tampa, Florida 33602
                                              Phone: 813-224-9255
                                              Fax: 813-223-9620
                                              Primary: dbanker@bushross.com;
                                              hholder@bushross.com
                                              Secondary: aflowers@bushross.com
                                              Attorneys for Frankel




                                             Page 3 of 3
